                                                                         Page 1 of 1
        Case 2:19-cv-01171-JTM-KWR Document 20-5 Filed 06/14/19 Page 1 of 1


          Criminal - Defendant Search - Cases - Case Detail - Minutes
         Minutes for Docket# 438897 - click entry to view detail
          Date                                        Judge                                                                  Division
          2009-10-28                                  RICHARD A. SWARTZ                                                      C
          2009-10-26                                  RICHARD A. SWARTZ                                                      C
          2009-10-20                                  RICHARD A. SWARTZ                                                      C
          2009-09-17                                  RICHARD A. SWARTZ                                                      C
          2009-08-14                                  RICHARD A. SWARTZ                                                      C
          2009-06-01                                  RICHARD A. SWARTZ                                                      C
          2009-01-28                                  RICHARD A. SWARTZ                                                      C
          2009-01-09                                  WILLIAM J. BURRIS                                                      E
          2008-11-03                                  WILLIAM J. BURRIS                                                      E
          2008-10-31                                  WILLIAM J. BURRIS                                                      E
          2008-08-26                                  WILLIAM J. BURRIS                                                      E
          2008-08-11                                  WILLIAM J. BURRIS                                                      E
          2008-07-16                                  WILLIAM J. BURRIS                                                      E
          2008-06-12                                  WILLIAM J. BURRIS                                                      E
          2008-05-19                                  WILLIAM J. BURRIS                                                      E
          2008-03-31                                  WILLIAM J. BURRIS                                                      E
          2008-01-30                                  WILLIAM J. BURRIS                                                      E
          2007-12-14                                  WILLIAM J. BURRIS                                                      E


         Minute Entry Detail for 2008-11-03
                    Date 2008-11-03                                  Judge WILLIAM J. BURRIS                                               Division E
                                                                                                                                           Minute Entry


          438897  STATE OF LOUISIANA
              VS
              KEVIN MICHAEL QUATREVINGT



            The defendant being present in open Court attended by Counsel, ROBERT C STERN, asked leave of Court to withdraw the previously
          entered plea of not guilty and entered a plea of guilty as charged to Count One; whereupon Court had the defendant sworn and questioned
          him as to name, age, education level, knowledge of the charge against him, the penalties for same and subsequent felony convictions may
          result in greater penalties. Further, by pleading guilty he is waiving his right to plea not guilty, right to trial, right to confront accusers,
          right to cross-examination of witnesses, right to use subpoena power, right against self-incrimination, right to appeal and right to an
          attorney or Court appointed attorney at each level. Defense Counsel stipulates there is a factual basis to support the plea; State joins in
          said stipulation. Court having reviewed the defendant's specific sentence with the defendant, who agreed to receive said sentence. Court
          being satisfied that the defendant is making a free and voluntary waiver of his constitutional rights and that he is satisfied with the advise
          he has received from Counsel. Court having found that the defendant has the necessary mental capacity, and does, in fact, understand the
          nature of the charge, accepts the defendant's plea, adjudicated the defendant guilty and the following sentence was imposed:

               KEVIN MICHAEL QUATREVINGT , having declared that he is 24 years of age and having plead guilty herein to Count One R.S.
          15:542 FAILURE TO REGISTER AS A SEX OFFENDER by failing to register as a sex offender after having been convicted of
          Child Pornography on January 24, 2006 under #0504531517, Military Court, Court sentences the defendant to serve a period of two
          (2) years at hard labor with the Department of Public Safety and Corrections of the State of Louisiana, to be served without the benefit of
          probation, parole or suspension of sentence.

           Further, Court ordered the defendant be given credit for time served from May 4, 2007 to today's date.

           Further, Court informed the defendant that he still has to do the notification of a sex offender.

           State at this time informed the Court that no Multiple Offender Bill will be filed in this matter.

           Court advised the defendant he has two years in which to file Application for Post Conviction Relief.

           As to Counts 2 and 3, Court reinstated the defendant's bond posted May 8, 2007 and allowed defendant to be released on said bond.
          Court ordered the defendant be served for January 9, 2009 Status hearing date as to these counts.

            Counsel for the defendant advised the Court if the Note of Evidence to be taken by the Assistant District Attorney is not satisfactory, the
          defendant will withdraw his plea of guilty entered today and the matter will proceed to trial. State stated for the record that if the Note of
          Evidence is satisfactory, Counts 2 and 3 will be dismissed.




                                                                                                                                 EXHIBIT C

https://ssl.sttammanyclerk.org/securenew/crim/minutedetail.asp?minid=413313                                                                                  6/11/2019
